Citation Nr: 1047514	
Decision Date: 12/21/10    Archive Date: 12/22/10

DOCKET NO.  05-34 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a skin disease, to 
include as secondary to exposure to Agent Orange.

2.  Entitlement to service connection for tinea versicolor of the 
chest and back.

3.  Entitlement to service connection for residuals of malaria.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1967 to March 1969.  
Amongst his award and decorations are the Combat Infantry Badge 
and a Purple Heart.    

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a January 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia, 
which denied the claims for service connection.

The Veteran requested a hearing before the Board.  The requested 
hearing was conducted in February 2009 by the undersigned 
Veterans Law Judge.  A transcript is associated with the claims 
file.

In June 2009, the Board remanded this claim for additional 
development.  Unfortunately, the appeal is again REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the Veteran58 if further action is required.


REMAND

Inasmuch as the Board sincerely regrets another remand of this 
matter, the development directed by the Board in its last remand 
was not accomplished.  Where the remand orders of the Board or 
the Courts are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

In the June 2009 Remand, the RO was directed to provide the 
Veteran with Veterans Claims Assistance Act of 2000 (VCAA) notice 
for the three issues on appeal; send the Veteran notice informing 
him of the evidence needed to establish a disability rating and 
effective date for the claims on appeal; obtain and associate 
with the claims folder any hospitalization records from when the 
Veteran had malaria in service; obtain and associate with the 
claims file all updated private and VA treatment records, 
including an Agent Orange examination and all treatment records 
from Dr. Culpepper; and to afford the Veteran VA examinations for 
tinea versicolor, a skin disease as secondary to Agent Orange, 
and for residuals of malaria.  

The Board finds the RO has substantially complied with providing 
the Veteran VCAA notice and disability rating and effective date 
notice.  See July 2009 VCAA letter.  Additionally, the RO has 
obtained the Veteran's malaria hospitalization records, as well 
as his Agent Orange examination from November 2005.  

However, no further development has occurred regarding treatment 
records from Dr. Culpepper.  The Board notes that an 
Authorization Form to obtain records from this physician has 
already been completed by the Veteran.  See July 2004 VA Form 21-
4142.  The RO was directed in the June 2009 Remand to obtain all 
treatment records from Dr. Culpepper.

Additionally, the Board notes that the Veteran did not attend his 
scheduled VA examinations.  An appointment was scheduled for a 
date in April 2010; however, notations in the file indicate that 
the Veteran cancelled the examinations.  No other information is 
included in the claims folder.  An exemption is requested, and 
the Veteran is reminded that he is expected to attend scheduled 
examinations or give proper notice in the event of cancellation.  

VA's has a duty to assist the Veteran in obtaining information 
and the Veteran has a duty on his part to cooperate with VA in 
developing a claim.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991) (noting that "[t]he duty to assist is not always a one-
way street").  VA's duty must be understood as a duty to assist 
the Veteran in developing his claim, rather than a duty on the 
part of VA to develop the entire claim with the Veteran 
performing a passive role.  Turk v. Peake, 21 Vet. App. 565, 568 
(2008).  In this instance, the Veteran must aid in the 
development of his claim by attending the VA examinations as 
requested.

Finally, all updated treatment records should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims 
file all updated private and VA treatment 
records.  

Specifically request all treatment 
records from Dr. Culpepper.  An 
authorization form is already of record.  
See July 2004 VA Form 21-4142.

If no additional records are located, a 
written statement to that effect should be 
requested for incorporation into the 
record.

2.  Afford the Veteran VA examinations for 
all three claims: tinea versicolor, a skin 
disease as secondary to Agent Orange, and 
for residuals of malaria.  The claims 
folder should be made available to the 
examiner for review.  The examination 
should include any diagnostic procedures 
felt to be appropriate for any of the 
claims.  

The examiner is requested to diagnose any 
current skin disorders.  

The examiner should review all pertinent 
records associated with the claims file 
and offer comments and an opinion for each 
disorder diagnosed, including tinea 
versicolor, a skin disease, and residuals 
of malaria, addressing whether it is at 
least as likely as not (i.e., probability 
of 50 percent), that the disability had 
its onset during service, or is in any 
other way causally related to his active 
service.

All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to the 
Board.  The claims folder must be provided 
to the examiner for review.  The examiner 
must state in the examination report that 
the claims folder has been reviewed.

3.  The Veteran is hereby notified that it 
is his responsibility to report for the 
examination scheduled in connection with 
this REMAND and to cooperate in the 
development of his case.  The 
consequences of failure to report for 
a VA examination without good cause 
may include denial of his claims.  38 
C.F.R. §§ 3.158, 3.655.

4.  The AMC must ensure that all requested 
actions have been accomplished (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  After all of the above actions have 
been completed, readjudicate his claims.  
If the claims remain denied, issue to the 
Veteran a supplemental statement of the 
case, and afford the appropriate period of 
time within which to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


